DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Hmida et al. (Knowledge Base Approach for 3D Objects Detection in Point Clouds
Using 3D Processing and Specialists Knowledge) in view of Reza et al. US 20210279527 A1).

Claim 1. Ben Hmida et al. disclose an identification system for improving the classification of objects depicted in a scene (FIG. 2), comprising: 
one or more processors (FIG. 2, multiple processors used); 
a memory communicably coupled to the one or more processors and storing: 
a network module including instructions that when executed by the one or more processors cause the one or more processors (FIG. 2) to: 
generate, using an ontological detector (FIG. 2, Ontologies), a type classification of a detected object according to a detector ontology of known classes (read as The knowledge will be structured in ontologies containing a variety of elements like already existing information about objects of that scene (Section I)), wherein the detected object is represented as segmented data from sensor data about a surrounding environment (read as initial shape-based segmentation of the scene, into planar regions, for example, and then use features derived from the segments to recognize objects (Section II-b)); 
Ben Hmida et al. do not explicitly disclose
in response to determining that the type classification specifies an unknown class that is not defined in the detector ontology, annotate the segmented data as unknown; and 
a training module including instructions that when executed by the one or more processors cause the one or more processors to provide the segmented data to specify that the type classification for the detected object is unknown.
However, in the related field of endeavor Reza et al. disclose
in response to determining that the type classification specifies an unknown class that is not defined in the detector ontology, annotate the segmented data as unknown (read as … the system may apply one or more classifiers that are able to detect but unable to identify the unknown object or the type of unknown object. [0005] … The confidence score may be a function of various properties of the object or object type. For example, if the object is a dog, the confidence score may be based on whether the detector was able to identify two ears, a tail, four legs, among other properties [0115]); and 
a training module including instructions that when executed by the one or more processors cause the one or more processors to provide the segmented data to specify that the type classification for the detected object is unknown (read as … The confidence score may be a function of various properties of the object or object type. For example, if the object is a dog, the confidence score may be based on whether the detector was able to identify two ears, a tail, four legs, among other properties [0115] … the media detections system 140 trains the novel detector to classify the unknown object as an object or object type based on the extracted visual features, the assigned label, the additional recordings, the confidence score initially assigned to the unknown object, or a combination thereof [0117]). The idea, of classifying objects as unknown, is clearly disclosed by Reza et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Ben Hmida et al. with the teaching of Reza et al. in order to provide detectors configured to detect objects in media content can be trained using a machine learned model (e.g., a convolutional neural network) as applied to a set of example media content items that include one or more objects of interest. For example, based on visual features, a detector can detect one or more objects of a media content item (e.g., an object, a particular individual, a human, etc.), an object with a particular visual feature (e.g., a fawn pug puppy, an Asian female wearing a blue jacket, etc.), an action being performed by an object of the media content item (e.g., an object flying, a human sailing, etc.), or other entities with visual characteristics (e.g., color, texture, shape, pattern, etc.) (Reza et al. [0003]).

Claim 2. The identification system of claim 1, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the training module further includes instructions to: 
classify, using a secondary model, the detected object according to the segmented data to generate a training classification that identifies an object class of the detected object, wherein the secondary model is trained according to a separate ontology from the known classes to improve classification of the detected object and identify the unknown class as the object class (Reza et al.: read as … The media detection system 140 receives the selection of visual features, the positive examples, and the negatives examples and trains the novel detector to classify the unknown object using the received training data and the confidence score initially assigned to the unknown object [0118]), and 
generate training data for the ontological detector by annotating the segmented data with the object class to subsequently expand the known classes of the ontological detector using at least the trained data (Reza et al.: read as The media detection system 140 retrains 810 one or more detectors of the set of detectors based on the selected subset of the displayed media content items. The media detection system 140 produces a modified set of example media content items to retrain the one or more detectors [0100]).

Claim 3. The identification system of claim 2, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the training module includes instructions to generate the training data including instructions to extrapolate the object class to additional objects identified by the ontological detector as having the unknown class according to a similarity between the additional objects and the object (Reza et al.: read as The media detection system 140 retrains 810 one or more detectors of the set of detectors based on the selected subset of the displayed media content items. The media detection system 140 produces a modified set of example media content items to retrain the one or more detectors. For example, the media detection system 140 removes (or adds) the media content items of the received subset of displayed media content items from the set of example media content items. The received subset of the displayed media content items include examples of media content items that include the selected object. [0100]).

Claim 4. The identification system of claim 2, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the training module includes instructions to train the ontological detector using at least the training data according to a supervised training process to improve the detector ontology by expanding the known classes to further include at least the training classification of the detected object (Reza et al. read as Based on the extracted features, the assigned label, and any available additional recordings, the media detections system 140 trains the novel detector to classify the unknown object as an object or object type based on the extracted visual features, the assigned label, the additional recordings, the confidence score initially assigned to the unknown object, or a combination thereof [0117]).

Claim 5. The identification system of claim 1, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the network module includes instructions to identify a secondary classification for the object according to a similarity of the unknown classification with one of the known classes of the ontological detector (Ben Hmida et al.: URI references (URIrefs) are used to identify ontology elements such as classes, individual-valued
properties and data-valued properties. For instance, the following rule asserts that one's parents' brothers are one's uncles where parent, brother and uncle are all individual valued properties. (Section III-C)).

Claim 6. The identification system of claim 5, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the network module includes instructions to identify the secondary classification including instructions to use a feature vector about the detected object produced from an encoder stage of the ontological detector to identify which of the known classes are similar to the detected object (Ben Hmida et al.: URI references (URIrefs) are used to identify ontology elements such as classes, individual-valued properties and data-valued properties. For instance, the following rule asserts that one's parents' brothers are one's uncles where parent, brother and uncle are all individual valued properties. (Section III-C)).

Claim 7. The identification system of claim 1, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the network module includes instructions to: 
receive the sensor data representing the surrounding environment from at least one sensor (Reza et al.: read as devices configured to collect video or image data for a particular environment, for example a traffic intersection, an entrance to a store, or a home [0109]); and 
identify the detected object from the sensor data according to a segmentation model that determines which data points within the sensor data belong to the detected object to produce the segmented data (Reza et al.: read as generates or bounding boxes around objects identified within a live frame to distinguish the object from the surrounding environment [0114]).

Claim 8. The identification system of claim 1, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the sensor data is one of: 
three-dimensional point cloud data and two-dimensional imaging data of the surrounding environment, and wherein the segmented data is generated according to one of (Ben Hmida et al.: read as 3D processing algorithms for object detections and to guarantee an automatic detection and recognition of objects in 3D point clouds, materialized via the semantic annotation process (Section II-C)): 
clustering and instance segmentation (Ben Hmida et al.: read as initial shape-based segmentation of the scene, into planar regions, for example, and then use features derived from the segments to recognize objects (Section II-B)).

Claim 9. Ben Hmida et al. disclose a non-transitory computer-readable medium for improving the classification of objects depicted in a scene and including instructions that when executed by one or more processors cause the one or more processors to (FIG. 2, multiple processors used): 
generate, using an ontological detector (FIG. 2, Ontologies), a type classification of a detected object according to a detector ontology of known classes (read as The knowledge will be structured in ontologies containing a variety of elements like already existing information about objects of that scene (Section I)), wherein the detected object is represented as segmented data from sensor data about a surrounding environment (read as initial shape-based segmentation of the scene, into planar regions, for example, and then use features derived from the segments to recognize objects (Section II-b)); 
Ben Hmida et al. do not explicitly disclose
in response to determining that the type classification specifies an unknown class that is not defined in the detector ontology, annotate the segmented data as unknown; and 
provide the segmented data to specify that the type classification for the detected object is unknown.
However, in the related field of endeavor Reza et al. disclose
in response to determining that the type classification specifies an unknown class that is not defined in the detector ontology, annotate the segmented data as unknown (read as … the system may apply one or more classifiers that are able to detect but unable to identify the unknown object or the type of unknown object. [0005]); and 
provide the segmented data to specify that the type classification for the detected object is unknown (read as … the system may apply one or more classifiers that are able to detect but unable to identify the unknown object or the type of unknown object. [0005] … The confidence score may be a function of various properties of the object or object type. For example, if the object is a dog, the confidence score may be based on whether the detector was able to identify two ears, a tail, four legs, among other properties [0115]). The idea, of classifying objects as unknown, is clearly disclosed by Reza et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Ben Hmida et al. with the teaching of Reza et al. in order to provide detectors configured to detect objects in media content can be trained using a machine learned model (e.g., a convolutional neural network) as applied to a set of example media content items that include one or more objects of interest. For example, based on visual features, a detector can detect one or more objects of a media content item (e.g., an object, a particular individual, a human, etc.), an object with a particular visual feature (e.g., a fawn pug puppy, an Asian female wearing a blue jacket, etc.), an action being performed by an object of the media content item (e.g., an object flying, a human sailing, etc.), or other entities with visual characteristics (e.g., color, texture, shape, pattern, etc.) (Reza et al. [0003]).

Claim 10. The non-transitory computer-readable medium of claim 9, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the instructions further include instructions to: 
classify, using a secondary model, the detected object according to the segmented data to generate a training classification that identifies an object class of the detected object wherein the secondary model is trained according to a separate ontology from the known classes to improve classification of the detected object and identify the unknown class as the object class (Reza et al.: read as … The media detection system 140 receives the selection of visual features, the positive examples, and the negatives examples and trains the novel detector to classify the unknown object using the received training data and the confidence score initially assigned to the unknown object [0118]), and 
generate training data for the ontological detector by annotating the segmented data with the object class to subsequently expand the known classes of the ontological detector using at least the trained data (Reza et al.: read as The media detection system 140 retrains 810 one or more detectors of the set of detectors based on the selected subset of the displayed media content items. The media detection system 140 produces a modified set of example media content items to retrain the one or more detectors [0100]).

Claim 11. The non-transitory computer-readable medium of claim 10, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the instructions to generate the training data include instructions to extrapolate the object class to additional objects classified by the ontological detector as having the unknown class according to a similarity between the additional objects and the object (Reza et al. read as Based on the extracted features, the assigned label, and any available additional recordings, the media detections system 140 trains the novel detector to classify the unknown object as an object or object type based on the extracted visual features, the assigned label, the additional recordings, the confidence score initially assigned to the unknown object, or a combination thereof [0117]), and 
wherein the instructions further include instructions to train the ontological detector using at least the training data according to a supervised training process to improve the detector ontology by expanding the known classes to further include at least the training classification of the detected object (Reza et al. read as Based on the extracted features, the assigned label, and any available additional recordings, the media detections system 140 trains the novel detector to classify the unknown object as an object or object type based on the extracted visual features, the assigned label, the additional recordings, the confidence score initially assigned to the unknown object, or a combination thereof [0117]).

Claim 12. The non-transitory computer-readable medium of claim 9, , the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the instructions further include instructions to identify a secondary classification for the object according to a similarity of the unknown classification with one of the known classes of the ontological detector by using a feature vector about the detected object produced from an encoder stage of the ontological detector to identify which of the known classes are similar to the detected object (Reza et al.: read as The media detection system 140 retrains 810 one or more detectors of the set of detectors based on the selected subset of the displayed media content items. The media detection system 140 produces a modified set of example media content items to retrain the one or more detectors. For example, the media detection system 140 removes (or adds) the media content items of the received subset of displayed media content items from the set of example media content items. The received subset of the displayed media content items include examples of media content items that include the selected object. [0100]).

Claim 13. The non-transitory computer-readable medium of claim 9, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein the instructions further include instructions to: 
receive the sensor data representing the surrounding environment from at least one sensor (Reza et al.: read as devices configured to collect video or image data for a particular environment, for example a traffic intersection, an entrance to a store, or a home [0109]); and 
identify the detected object from the sensor data according to a segmentation model that determines which data points within the sensor data belong to the detected object to produce the segmented data (Reza et al.: read as generates or bounding boxes around objects identified within a live frame to distinguish the object from the surrounding environment [0114]), 
wherein the sensor data is one of: three-dimensional point cloud data and two-dimensional imaging data of the surrounding environment, and wherein the segmented data is generated according to one of: clustering and instance segmentation (Ben Hmida et al.: read as 3D processing algorithms for object detections and to guarantee an automatic detection and recognition of objects in 3D point clouds, materialized via the semantic annotation process (Section II-C)).
Claim 14. Ben Hmida et al. disclose method of improving the classification of objects depicted in a scene (FIG. 5), comprising: 
generating, using an ontological detector (FIG. 2, Ontologies), a type classification of a detected object according to a detector ontology of known classes (read as The knowledge will be structured in ontologies containing a variety of elements like already existing information about objects of that scene (Section I)), wherein the detected object is represented as segmented data from sensor data about a surrounding environment (read as initial shape-based segmentation of the scene, into planar regions, for example, and then use features derived from the segments to recognize objects (Section II-B)); 
Ben Hmida et al. do not explicitly disclose
in response to determining that the type classification specifies an unknown class that is not defined in the detector ontology, annotating the segmented data as unknown; and 
providing the segmented data to specify that the type classification for the detected object is unknown.
However, in the related field of endeavor Reza et al. disclose
in response to determining that the type classification specifies an unknown class that is not defined in the detector ontology, annotating the segmented data as unknown (read as … the system may apply one or more classifiers that are able to detect but unable to identify the unknown object or the type of unknown object. [0005] … The confidence score may be a function of various properties of the object or object type. For example, if the object is a dog, the confidence score may be based on whether the detector was able to identify two ears, a tail, four legs, among other properties [0115]); and 
providing the segmented data to specify that the type classification for the detected object is unknown (read as … The confidence score may be a function of various properties of the object or object type. For example, if the object is a dog, the confidence score may be based on whether the detector was able to identify two ears, a tail, four legs, among other properties [0115] … the media detections system 140 trains the novel detector to classify the unknown object as an object or object type based on the extracted visual features, the assigned label, the additional recordings, the confidence score initially assigned to the unknown object, or a combination thereof [0117]). The idea, of classifying objects as unknown, is clearly disclosed by Reza et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Ben Hmida et al. with the teaching of Reza et al. in order to provide detectors configured to detect objects in media content can be trained using a machine learned model (e.g., a convolutional neural network) as applied to a set of example media content items that include one or more objects of interest. For example, based on visual features, a detector can detect one or more objects of a media content item (e.g., an object, a particular individual, a human, etc.), an object with a particular visual feature (e.g., a fawn pug puppy, an Asian female wearing a blue jacket, etc.), an action being performed by an object of the media content item (e.g., an object flying, a human sailing, etc.), or other entities with visual characteristics (e.g., color, texture, shape, pattern, etc.) (Reza et al. [0003]).

Claim 15. The method of claim 14, the combination of Ben Hmida et al. and Reza et al. teaches,
further comprising: 
classifying, using a secondary model, the detected object according to the segmented data to generate a training classification that identifies an object class of the detected object, wherein the secondary model is trained according to a separate ontology from the known classes to improve classification of the detected object and identify the unknown class as the object class (Reza et al.: read as … The media detection system 140 receives the selection of visual features, the positive examples, and the negatives examples and trains the novel detector to classify the unknown object using the received training data and the confidence score initially assigned to the unknown object [0118]); and 
generating training data for the ontological detector by annotating the segmented data with the object class to subsequently expand the known classes of the ontological detector using at least the trained data (Reza et al.: read as The media detection system 140 retrains 810 one or more detectors of the set of detectors based on the selected subset of the displayed media content items. The media detection system 140 produces a modified set of example media content items to retrain the one or more detectors [0100]).

Claim 16. The method of claim 15, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein generating the training data includes extrapolating the object class to additional objects classified by the ontological detector as having the unknown class according to a similarity between the additional objects and the object (Reza et al.: read as The media detection system 140 retrains 810 one or more detectors of the set of detectors based on the selected subset of the displayed media content items. The media detection system 140 produces a modified set of example media content items to retrain the one or more detectors. For example, the media detection system 140 removes (or adds) the media content items of the received subset of displayed media content items from the set of example media content items. The received subset of the displayed media content items include examples of media content items that include the selected object. [0100]).

Claim 17. The method of claim 15, the combination of Ben Hmida et al. and Reza et al. teaches,
further comprising: 
training the ontological detector using at least the training data according to a supervised training process to improve the detector ontology by expanding the known classes to further include at least the training classification of the detected object (Reza et al.: read as The media detection system 140 retrains 810 one or more detectors of the set of detectors based on the selected subset of the displayed media content items. The media detection system 140 produces a modified set of example media content items to retrain the one or more detectors [0100]).

Claim 18. The method of claim 14, the combination of Ben Hmida et al. and Reza et al. teaches,
further comprising: 
identifying a secondary classification for the object according to a similarity of the unknown classification with one of the known classes of the ontological detector (Reza et al.: read as The media detection system 140 retrains 810 one or more detectors of the set of detectors based on the selected subset of the displayed media content items. The media detection system 140 produces a modified set of example media content items to retrain the one or more detectors. For example, the media detection system 140 removes (or adds) the media content items of the received subset of displayed media content items from the set of example media content items. The received subset of the displayed media content items include examples of media content items that include the selected object. [0100]).

Claim 19. The method of claim 18, the combination of Ben Hmida et al. and Reza et al. teaches,
wherein identifying the secondary classification includes using a feature vector about the detected object produced from an encoder stage of the ontological detector to identify which of the known classes are similar to the detected object (Ben Hmida et al.: read as the recognition task would label that plane as being a wall, for instance. Often, the knowledge describing the shapes to be recognized is encoded in a set of descriptors that implicitly capture object shape (Section II-B)).

Claim 20. The method of claim 14, the combination of Ben Hmida et al. and Reza et al. teaches,
further comprising: 
receiving the sensor data representing the surrounding environment from at least one sensor (Reza et al.: read as devices configured to collect video or image data for a particular environment, for example a traffic intersection, an entrance to a store, or a home [0109]); and 
identifying the object from the sensor data according to a segmentation model that determines which data points within the sensor data belong to the object to produce the segmented data (Reza et al.: read as generates or bounding boxes around objects identified within a live frame to distinguish the object from the surrounding environment [0114]), 
wherein the sensor data is one of: three-dimensional point cloud data and two-dimensional imaging data of the surrounding environment, and wherein the segmented data is generated according to one of (Ben Hmida et al.: read as 3D processing algorithms for object detections and to guarantee an automatic detection and recognition of objects in 3D point clouds, materialized via the semantic annotation process (Section II-C)): clustering, and instance segmentation (Reza et al.: read as generates or bounding boxes around objects identified within a live frame to distinguish the object from the surrounding environment [0114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646